             Case 5:19-cv-00329-JD Document 23 Filed 11/18/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

RUSS GODFREY and                                 )
NATALIE GODFREY,                                 )
                                                 )
                 Plaintiffs,                     )
                                                 )
v.                                               )   Case No.: CIV-19-329-G
                                                 )
CSAA FIRE & CASUALTY                             )
INSURANCE COMPANY,                               )
a foreign corporation,                           )
                                                 )
                 Defendants.                     )

                               DEFENDANT’S FINAL EXHIBIT LIST

          Pursuant to this Court’s Scheduling Order [Doc No. 15], Defendant, CSAA Fire & Casualty

Insurance Company, submits the following Exhibit List. Because discovery is ongoing, Defendant

reserves the right to amend and/or supplement this list based upon new information received through

discovery.

                                      FINAL EXHIBIT LIST

     1.    Certified copy of insurance policy issued to Plaintiffs, including declarations pages
           and all endorsements.
     2.    All relevant documents contained in CSAA’s claim file.
     3.    Correspondence exchanged between Plaintiffs and contractors regarding the subject
           property or claim, not contained within CSAA’s claim file.
     4.    All documents contained within Michael White’s/US Adjusting Services’ file in
           connection with the subject claim.
     5.    All exhibits listed by Plaintiffs unless objected to by Defendant.
     6.    All documents or evidence identified during discovery or trial preparation to which
           Defendant does not object.
          Case 5:19-cv-00329-JD Document 23 Filed 11/18/19 Page 2 of 2



                                                 Respectfully submitted,


                                                 s/ Gerard F. Pignato
                                                 Gerard F. Pignato, OBA No. 11473
                                                 Matthew C. Kane, OBA No. 19502
                                                 Joshua K. Hefner, OBA No. 30870
                                                 RYAN WHALEY COLDIRON JANTZEN
                                                   PETERS & WEBBER PLLC
                                                 900 Robinson Renaissance
                                                 119 North Robinson Avenue
                                                 Oklahoma City, Oklahoma 73102
                                                 Telephone: 405-239-6040
                                                 Facsimile: 405-239-6766
                                                 Email:        jerry@ryanwhaley.com
                                                               mkane@ryanwhaley.com
                                                               jhefner@ryanwhaley.com
                                                 ATTORNEYS FOR DEFENDANT



                             CERTIFICATE OF SERVICE

       I hereby certify that on November 18, 2019, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrants:

       Steven S. Mansell, Esquire
       Mark A. Engel, Esquire
       Kenneth G. Cole, Esquire
       M. Adam Engel, Esquire
       Keith F. Givens, Esquire
       MANSELL ENGEL & COLE

                                                 s/ Gerard F. Pignato
                                                 For the Firm




                                             2
